Citation Nr: 0017172	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
compression fractures of the 11th and 12th thoracic vertebrae, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from January 1968 to 
November 1971.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  At his video conference hearing with the 
undersigned in May 2000, the veteran testified that his 
service-connected spine disabilities have increased in 
severity since the last VA examination in August 1997.  At 
this hearing, the veteran raised the issue of entitlement to 
service connection for gastrointestinal disability secondary 
to medication prescribed for his service-connected spine 
disabilities.  A June 1997 report from Port Huron Hospital, 
received by VA in June 2000, contains an assessment of upper 
gastrointestinal bleeding probably secondary to nonsteroidal 
anti-inflammatory drugs; it was noted in the hospital records 
that the veteran was taking Naprosyn for his service-
connected spine disabilities.  Also on file is a September 
1998 VA Memorandum from a counseling psychologist with 
Vocational Rehabilitation, which indicates that the veteran 
had been given a vocational evaluation in August 1998; the 
veteran's vocational rehabilitation folder is not on file.

Finally, the Board notes that the August 1997 VA examination 
report does not include an adequate assessment of functional 
impairment on repeated use, as required by DeLuca v. Brown, 8 
Vet.App. 202 (1995). 

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should attempt to obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file. 
	
2.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
lumbosacral strain and residuals of 
compression fractures of the 11th and 12th 
thoracic vertebrae.  The claims files 
must be made available to and reviewed by 
the examiner, and the examiner should 
indicate that the files have been 
reviewed.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to the veteran's service-connected 
disabilities.  The examiner should 
specifically indicate whether the 
manifestations of the lumbosacral strain 
include listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, muscle spasm 
on extreme forward bending and/or loss of 
lateral spine motion, unilateral, in a 
standing position.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

3.  The veteran should also be examined 
by a physician with appropriate expertise 
to determine the nature, extent, and 
etiology of any currently present 
gastrointestinal disorders.  The claims 
files, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner, and the examiner should 
indicate that the files have been 
reviewed.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  Based upon 
the examination results and a review of 
the claims folder, the examiner should 
provide an opinion with respect to each 
currently present gastrointestinal 
disorder as to whether it is at least as 
likely as not that the disorder was 
caused or chronically worsened by 
medication prescribed for service-
connected spine disability.  With respect 
to any gastrointestinal disability the 
examiner believes was chronically 
worsened by a prescribed medication, the 
examiner should note what level of 
disability is attributable to 
aggravation, if possible.  A complete 
rationale for all opinions expressed must 
be provided.

4.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.  Then, the RO should 
adjudicate the claim for service 
connection for gastrointestinal 
disability on a secondary basis, and 
readjudicate the issues of entitlement to 
increased evaluations for service-
connected lumbosacral strain and 
residuals of compression fractures of the 
11th and 12th thoracic vertebrae, to 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.  The 
issue of entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disabilities should also be readjudicated 
if it has not been rendered moot.

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The RO should 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




